                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        JOYCE MARIE SIMMONS,                             Case No. 18-cv-02193-VKD
                                                         Plaintiff,                          ORDER REFERRING TO
                                   9
                                                                                             SETTLEMENT PROCEEDINGS;
                                                   v.                                        DENYING MOTION FOR
                                  10
                                                                                             APPOINTMENT OF COUNSEL;
                                  11        T. MISCHEL, et al.,                              STAYING CASE
                                                         Defendants.                         Re: Dkt. No. 53
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            In this action, pro se plaintiff Joyce Marie Simmons, a federal prisoner confined at the

                                  15   Federal Correctional Institution in Dublin, California (“FCI-Dublin”), filed suit against several

                                  16   prison officials for allegedly violating her constitutional rights.1 Dkt. No. 1.

                                  17   I.       BACKGROUND

                                  18            With the Court’s leave (Dkt. No. 47), Ms. Simmons filed an amended complaint to attempt

                                  19   to state a claim under the Federal Torts Claim Act (“FTCA”). Dkt. No. 49. Defendants moved to

                                  20   dismiss the amended complaint for lack of subject matter jurisdiction under Rule 12(b)(1) of the

                                  21   Federal Rules of Civil Procedure or, alternatively, for summary judgment under Rule 56. Dkt. No.

                                  22   50. The Court granted in part and denied in part defendants’ motion: the Court dismissed the

                                  23   FTCA claim against the individual defendants with prejudice for failure to state a claim for relief,

                                  24   but the Court permitted the claim against the United States for supervisory negligence relating to

                                  25   the alleged battery by a federal employee, Ms. Phillips, to proceed. Dkt. No. 51. Due to Ms.

                                  26
                                       1
                                  27    Although Ms. Simmons filed her complaint as an action under 42 U.S.C. § 1983, the Court
                                       construed the complaint as an action arising under Bivens v. Six Unknown Fed. Narcotics Agents,
                                  28   403 U.S. 388 (1971). Dkt. No. 28 at 2.
                                   1   Simmons’s failure to respond to defendants’ motion, the Court required her to file notice of her

                                   2   intent to prosecute this action before it ordered further proceedings. Id. On March 23, 2020, Ms.

                                   3   Simmons filed notice of her intent to prosecute this action, along with a motion for appointment of

                                   4   counsel. Dkt. Nos. 52, 53.

                                   5   II.    MOTION FOR APPOINTMENT OF COUNSEL

                                   6          There is no constitutional right to counsel in a civil case unless an indigent litigant may

                                   7   lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social Services, 452 U.S.

                                   8   18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to

                                   9   counsel in § 1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952

                                  10   (9th Cir. 1998) (en banc). However, a court “may request an attorney to represent any person

                                  11   unable to afford counsel.” 28 U.S.C. § 1915(e)(1). The decision to request counsel to represent an

                                  12   indigent litigant under § 1915 is within “the sound discretion of the trial court and is granted only
Northern District of California
 United States District Court




                                  13   in exceptional circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A

                                  14   finding of “exceptional circumstances” requires an evaluation of the likelihood of the plaintiff’s

                                  15   success on the merits and an evaluation of the plaintiff’s ability to articulate her claims pro se in

                                  16   light of the complexity of the legal issues involved. See Agyeman v. Corr. Corp. of Am., 390 F.3d

                                  17   1101, 1103 (9th Cir. 2004); Rand, 113 F.3d at 1525; Terrell v. Brewer, 935 F.2d 1015, 1017 (9th

                                  18   Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). Both of these factors

                                  19   must be viewed together before reaching a decision on a request for counsel under § 1915. See

                                  20   Rand, 113 F.3d at 1525.

                                  21          Ms. Simmons asserts the following grounds for appointment of counsel: she is unable to

                                  22   afford counsel, her imprisonment greatly limits her ability to litigate this matter, the issues

                                  23   involved will require significant research and investigation, she has limited access to the law

                                  24   library and limited knowledge of the law, and she would be better served with counsel if this

                                  25   matter proceeds to trial. Dkt. No. 53. The Court finds that these considerations do not establish

                                  26   that exceptional circumstances warrant appointment of counsel at this time. Ms. Simmons has

                                  27   demonstrated her ability to articulate her claims and pursue this matter without the assistance of

                                  28   counsel, and the issues involved are not so complex that assistance of counsel is necessary to
                                                                                          2
                                   1   effectively litigate this matter. See, e.g., Rand, 113 F.3d at 1525 (where plaintiff’s pursuit of

                                   2   discovery was comprehensive and focused, and his papers were generally articulate and organized,

                                   3   district court did not abuse discretion in denying request for counsel); Wilborn, 789 F.2d at 1331

                                   4   (that plaintiff may well have fared better with assistance of counsel not enough). As discussed

                                   5   below, the Court will refer this matter for settlement proceedings. If those proceedings are

                                   6   unsuccessful, Ms. Simmons may renew her request for appointment of counsel. Ms. Simmons’s

                                   7   motion for appointment of counsel is denied for lack of exceptional circumstances, without

                                   8   prejudice to renewal. See Franklin, 745 F.2d at 1236.

                                   9   III.   PRO SE SETTLEMENT PROGRAM

                                  10          The Court has established a Pro Se Prisoner Settlement Program under which certain

                                  11   prisoner civil rights cases may be referred to a neutral Magistrate Judge for settlement. Because

                                  12   the Court concluded that Ms. Simmons has stated a claim under the FTCA for supervisory
Northern District of California
 United States District Court




                                  13   negligence against the United States, and denied the United States’ motion for summary judgment

                                  14   or dismissal for lack of subject matter jurisdiction, the Court finds the instant matter suitable for

                                  15   settlement proceedings. Accordingly, the instant action will be referred to a neutral Magistrate

                                  16   Judge for mediation under the Pro Se Prisoner Settlement Program.

                                  17   IV.    CONCLUSION

                                  18          For the reasons stated above, Ms. Simmons’s motion for appointment of counsel is denied.

                                  19   Dkt. No. 53. This matter is referred to Judge Robert M. Illman pursuant to the Pro Se Prisoner

                                  20   Settlement Program for settlement proceedings on the claims in this action, as described above.

                                  21   The proceedings shall take place within ninety (90) days of the filing date of this order, subject to

                                  22   any extensions of time that may be necessary in view of the current public health crisis. See

                                  23   General Orders 72 and 73. Judge Illman shall coordinate a time and date for a settlement

                                  24   conference with all interested parties or their representatives and, within ten (10) days after the

                                  25   conclusion of the settlement proceedings, file with the Court a report regarding the prisoner

                                  26   settlement proceedings.

                                  27          Other than the settlement proceedings ordered herein, and any matters Judge Illman deems

                                  28   necessary to conduct such proceedings, this action is hereby STAYED until further order by the
                                                                                          3
                                   1   Court following the resolution of the settlement proceedings.

                                   2          IT IS SO ORDERED.

                                   3   Dated: March 24, 2020

                                   4

                                   5
                                                                                                   VIRGINIA K. DEMARCHI
                                   6                                                               United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       4
